Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 27, 2016

                                     No. 04-16-00250-CV

             IN THE ESTATE OF ALVILDA MAE AGUILAR, DECEASED,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2012-PC-2802
                          Honorable Tom Rickhoff, Judge Presiding


                                        ORDER
        Appellee has filed a motion to dismiss this appeal for lack of jurisdiction on the ground
that the trial court’s January 27, 2016 order is not appealable. See In re Scott, 364 S.W.3d 926
(Tex. App.—Dallas 2012, no pet.); Bozeman v. Kornblit, 232 S.W.3d 261 (Tex. App.—Houston
[1st Dist.] 2007, no pet.).

       We order appellants Tony Aguilar and Michael Aguilar to show cause not later than
June 13, 2016, why this appeal should not be dismissed for want of jurisdiction. See TEX. R.
APP. P. 42.3(a). If Appellants do not show cause as ordered, this appeal will be dismissed. See
id.

       All other appellate deadlines are suspended pending further order of this court.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court